 250 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Fedex Home Delivery, 
an Operating Division of Fedex 
Ground Package Systems, Inc. 
and
 International 
Brotherhood of Teamsters, Local Union No. 671.  
Cases 34
ŒCAŒ012735 and
 34ŒRCŒ002205 March
 16, 2015
 ORDER
 DENYING
 MOTION
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
, JOHNSON
, AND 
MCFERRAN
 On September 30, 2014, the National Labor Relations 
Board issued a Decision and Order in this proceeding, 
finding that the Respondent™s Hartford drivers were
 employees within the meaning of Section 2(3) of the Act 
and that the Respondent thus violated Section 8(a)(5) and 
(1) by refusing to recognize and bargain with the Union 
that represents them.
  361 NLRB 
610 (2014).
  The 
Respondent has moved for reconsidera
tion of these 
findings. 
 We deny the Respondent™s motion. 
 The Respondent 
argues why it disagrees with the Board™s decision, but 
has not identified any material error or demonstrated 
extraordinary circumstances warranting reconsideration 
under Section 
102.48(d)(1) of the Board™s Rules and 
Regulations.
  Nonetheless, we address the Board™s 
retroactive application of its refined independent
-contractor standard in the underlying decision. 
 The Board™s customary practice is to apply new 
policies and standard
s ﬁto all pending cases in whatever 
stage.ﬂ
1  Accordingly, the Board applies a new rule to the 
parties in the case in which the rule is announced so long 
as doing so would not work a ﬁmanifest injustice.ﬂ
2  In 
determining whether the retroactive applicatio
n of a 
Board decision will cause manifest injustice, the Board 
balances three fact
ors: 
(1) the reliance of the parties on 
preexisting law; (2) the effect of retroactivity on 
accomplishment of the purposes of the Act; and (3) any 
particular injustice arisin
g from retroactive application.
3 Here, we find that the Board properly applied its 
refined standard in the underlying decision. 
 Regarding 
the first factor, the Board™s approach in 
FedEx
 did not 
represent a marked departure from well
-settled 
precedent. 
 As fully explained in that decision, the Board 
reaffirmed its longstanding ﬁall incidents of the 
relationshipﬂ approach to evaluating independent
-contractor status, guided by the nonexhaustive common
-1  Aramark School Services
, 337 NLRB 1063, 1063 fn. 1 (2002) 
(quoting 
Deluxe Metal Furniture Co.
, 121 NLRB 995, 1006
Œ1007 
(1958)).
 2  Pattern Makers (Michigan Model Mfrs.)
, 310 NLRB 929, 931 
(1993).
 3  Machinists Local 2777 (L
-3 Communications)
, 355 NLRB 1062, 
1069 fn. 37 (2010).
 law factors enumerated in the Restatement (Second) of 
Agen
cy 
Section
 220 (1958).
4  Although the Board also 
introduced a new independent
-business factor to its 
analysis, the Board made clear that this factor 
ﬁencompasses considerations that the Board has 
examined in previous cases.ﬂ
5  Thus, even assuming that 
the 
Respondent had relied on preexisting precedent in 
structuring its driver program, the considerations that the 
Board evaluated in 
FedEx
 were substantially similar to 
those that the Board had assessed in prior decisions.
6  Regarding the second factor, we fin
d that retroactivity 
aided in accomplishing the purposes of the Act by 
clarifying the Board™s independent
-contractor standard
7 and by illustrating how that standard is to be applied in 
future decisions.
 Finally, regarding the third factor, we do not find, 
and 
the Respondent does not assert, that any particular 
injustice arose from retroactive application of the refined 
standard in the underlying decision. 
 Indeed, all of the 
factors that the Board analyzed in the decision were 

litigated exhaustively in the 
hearing, and it is difficult to 
conceive of anything that the Respondent might have 
done differently if this policy had been in effect before 
then.
8  4  361 NLRB 
610, 610
.  5  Id. slip op. at 
620
Œ621
. 6  In its motion, the Respondent also contends that the Board in this 
case was bound to apply the U.S. Court of Appeals of the District of 
Columbia Circuit™s decision in 
FedEx Home Delivery v. NLRB
, 563 
F.3d 492 (2009), in which the court found Fe
dEx Home Delivery 
drivers at another facility to be independent contractors. The 
Respondent argues that, because the record in that earlier case was 
made part of the record in this case, the court™s decision should have 
been applied here as the law of the 
case. 
 We disagree. In the 
underlying decision, the Board expressly declined to consider evidence 
regarding practices at FedEx facilities not at issue in this case. 
 The fact 
that such evidence was made part of the record did not effectively 
merge this cas
e with the one decided by the court. 
 In any event, the 
Board declined to adopt the court™s analysis in that decision. 
 7  361 NLRB 
610, 621
. 8  The Respondent contends that the Board violated its due process 
rights by faulting the Respondent for failing, 
in its offer of proof, to 
include information about ﬁthe circumstances of each [route] sale or 

whether any profit was realized by the drivers,ﬂ which the Respondent 
asserts was a new proof requirement. 
 But the Board had considered the 
same type of evidenc
e in previous decisions. 
 See 
Roadway Package 
System III
, 326 NLRB 842, 853 (1998). 
 Indeed, the Respondent 
elicited testimony on these very topics during the hearing. In any event, 
the Board explained in 
FedEx
 that such evidence would not ﬁchange 
the fact
 that all of these sales would have been made pursuant to the 
terms imposed by the Respondent . .  . For the same reason, system
-wide evidence of route sales would not weigh significantly in favor of 
independent
-contractor status
.ﬂ 361 NLRB 
610, 624
 fn. 66
.  362 NLRB No. 29
                                                                                           FEDEX 
HOME DELIVERY
   251  Accordingly, we find that the Board™s application of its 
refined standard in the underlying decision and 
others 
currently pending, consistent with our usual practice, 
would not cause manifest injustice.
 IT IS ORDERED
, therefore, that the Respondent™s motion 
for reconsideration is denied.
9  9  Member Johnson vigorously adheres to the views expressed in his 
dissenting opinion in the underlying decision.  A fortiori, he would not 
apply the majority™s new independent contractor standard retroactively.  
However, he agrees that there are no gro
unds for granting the 
Respondent™s motion for reconsideration.
                                               